DETAILED ACTION

This Office Action is in response to the amendment filed on May 20, 2022.  Primary Examiner acknowledges Claims 1-3, 5-13, and 15-20 are pending in this application, with Claims 1, 5, 8, 9, and 15 having been currently amended, and Claims 4 and 14 having been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art made of record does not disclose or teach the specific structure and relationship as claimed in independent Claims 1 and 8, including the features of “two flanges extending from the inner surface of the diffuser section, forming a U- shaped channel that opens towards the lumen; and a channel block disposed between the two flanges, wherein the channel blocks do not extend across the lumen to connect with one another, wherein the pair of slots is configured to hold a diffuser pad within the lumen of the diffuser section such that an airflow of the CPAP machine flows over both sides of the diffuser pad” (Claim 1) and “two flanges extending from an interior sidewall of the connector body, forming a U-shaped channel that opens towards the lumen, and a channel block disposed between the two flanges; a diffuser pad disposed between and secured by the pair of slots, wherein the channel block is configured to abut against and prevent further movement of the diffuser pad; and at least one coupling mechanism on the connector body for coupling the connector body to a portion of a CPAP machine such that an airflow of the CPAP machine flows through the connector body and around the diffuser pad, wherein the lumen of the diffuser section is substantially free of obstruction except for the flanges, channel blocks, and diffuser pad”.  Thus, Claims 2, 3, 5-7, 9-13, and 15-20 are deemed allowable over the prior art made of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785